On Petition to Rehear.
A petition to rehear has been filed herein, in which it is alleged that these petitioners “are much aggrieved by the opinion announced in the cause on December 11,1948, insofar as said opinion fails to provide that the cause be remanded'to the trial court for further proceedings.” The burden of this petition to rehear is that we should remand the cause to the Circuit Court where proof may be had, and a determination made, on the answer filed a few days after the demurrer was filed. In the answer it is alleged “that the petitioner is estopped to claim any sum whatsoever in excess of $1200.00 dollars per year in view of the fact that he agreed to and urged the passing of Chapter 210 of the Private Acts of the Legislature for the year 1947, and that prior to the passage of said Act, the petitioner consulted with numerous citizens interested in the establishment of a Court of General Sessions, during which consultation the plaintiff agreed to *191accept the Stan of $1200.00 dollars per year in full payment of his services as Clerk of said Court.”
In the argument before us originally made and in the briefs therein filed no such question as is now made was ever mentioned. On examination of the record, we find that arguments were had below on the demurrer, the trial judge was. furnished with briefs by both sides, and after a considerable length of time, the demurrer of these petitioners was overruled. At the time this demurrer was overruled these petitioners excepted to the Court’s action and prayed an appeal to this Court, where argument was heard and the opinion rendered on December 11, 1948, now asked to be reheard in the particular above mentioned.
We, of course, assumed in view of the assignments originally made and the arguments heard, as above indicated, that a disposition of the demurrer was a final disposition of the cause.
“ It is a well-settled rule, save where changed by statute, that questions arising in a course of legal proceedings cannot he reviewed in an appellate court until a final decision in the cause has been rendered below. (Citing authorities.) This rule was designed to avoid the delay and confusion arising from multiplied and successive appeals from interlocutory decisions on matters arising in the progress of the cause before final judgment.” Payne v. Satterfield, 114 Tenn. 58, 60, 84 S. W. 800.
Knowing this well settled established rule, and in' view of the manner in which the case was presented to us originally, we did not nor do not consider whether or not this was an equity case or whether or not it was a case in which the trial court might grant a discretionary appeal. It is not necessary now for us to decide wheth*192er or not the trial judge might have granted such an appeal. See Bruce v. Anz, 173 Tenn. 50, 114 S. W. (2d) 789, and Houser v. Haven, Adm., 187 Tenn., 583, 216 S. W. (2d) 320, decided at Knoxville on December 11, 1948. This being a snit at law, it wonld seem a fair and reasonable presumption to conclude that the petitioners here rested their rights upon the validity of the statute attacked by the Clerk and perfected their appeal without attempting to develop the defense which they now seek to develop. They having lost out on this proposition should not now be permitted to try to develop a defense which was available to them prior to the perfection of the appeal. This would be giving them two bites at the cherry. They could come here on the overruling of a demurrer and have this Court act on that and then go back to the court and take proof and. come up on the fact question through the Court of Appeals to this Court again.
It seems to us, that in view of the quoted portion of the answer upon which it is now asked to remand this case for proof, that under the allegations of the answer, above quoted, the parties bring themselves within the rule that a public officer cannot make a valid agreement, as is claimed herein, because to do so would be against public policy.
The exceptions or distinctions of when an officer may be estopped to raise this question are clearly pointed out in Moore v. White, 174 Tenn. 32, 122 S. W. (2d) 451, 452, wherein the Court quoting from Saylor v. Trotter, 148 Tenn. 359, at page 373, 255 S. W. 590 said:
“In these cases candidates promised to remit all or part of the salaries to which thqy were entitled by law, if elected. Such agreements were held to be against sound policy, as a sort of bribery of the public by candidates for office — in a purchase of office by promises of *193money or services or both. Practices like these tend toward the selection of the lowest bidder among the candidates regardless of his merit.” The above quotation follows a list of cases that hold, an estoppel is not applicable.
At the time this Act was passed, Hamby was the Circuit Court Clerk and as such was entitled to the minimum salary of $5,000 dollars per year for his services, and under the law, he could not agree with anyone to serve for less. If he had agreed with anyone that his minimum salary, as above indicated, might be less or that he would take only so much per year for acting as Clerk of the General Sessions Court then such agreement would unquestionably have been void.
“The obligation to pay county officers is not a contractual obligation of the county, but is attached to the, office by law. ‘It is uniformly held that the public enters into no agreement with officers that they shall receive any specific compensation during the term.’ Hunter v. Conner, 152 Tenn. 258, 273, 274, 277 S. W. 71, 75. Accordingly no estoppel can be predicated on the theory that the county contracted with complainant to pay the salary fixed in the statute for services performed.” Roberts v. Roane County, 160 Tenn. 109, 122, 23 S. W. (2d) 239, 243. The complaint now made is one that can very logically and reasonably be made when Hamby comes up for election by the electorate. It is not one that meets with a reasonable legal block.
For the reasons above expressed the petition to rehear . must be denied.
All concur.